Case 2:19-cv-07971-GW-AFM Document 12 Filed 10/03/19 Page 1 of 3 Page ID #:115



 1                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2
                             LOS ANGELES DIVISION
 3
 4
     Inventergy LBS, LLC,                           Case No. 2:19-cv-07971
 5
          Plaintiff,                                Patent Case
 6
          v.                                        Jury Trial Demanded
 7
 8   One Step GPS, LLC,
 9        Defendant.
10
11                     PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
12
           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Inventergy
13
14   LBS, LLC hereby dismisses this action without prejudice. Defendant has not yet
15   answered the Complaint or moved for summary judgment.
16
17   Dated: October 3, 2019
                                             Respectfully submitted,
18
                                             /s/ Ryan E. Hatch
19                                           Ryan E. Hatch (CA SB No. 235577)
20                                           ryan@ryanehatch.com
                                             Law Office of Ryan E. Hatch, PC
21                                           13323 Washington Blvd., Suite 100
22                                           Los Angeles, CA 90066
                                             Work: 310-279-5076
23                                           Mobile: 310-435-6374
24                                           Fax: 310-693-5328
25
                                             Isaac Rabicoff
26                                           (Pro Hac Vice admission pending)
                                             Rabicoff Law LLC
27
                                             73 W Monroe St
28
Case 2:19-cv-07971-GW-AFM Document 12 Filed 10/03/19 Page 2 of 3 Page ID #:116




1                                        Chicago, IL 60603
2                                        (773) 669-4590
                                         isaac@rabilaw.com
3
4                                        Attorneys for Plaintiff Inventergy LBS, LLC

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                          NOTICE OF VOLUNTARY DISMISSAL

28
Case 2:19-cv-07971-GW-AFM Document 12 Filed 10/03/19 Page 3 of 3 Page ID #:117




1                                CERTIFICATE OF SERVICE
2
           I hereby certify that on October 3, 2019, I electronically filed the above
3
4    documents with the Clerk of Court using CM/ECF which will send electronic

5    notification of such filings to all registered counsel.
6
                                                      /s/ Ryan E. Hatch
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                NOTICE OF VOLUNTARY DISMISSAL

28
